DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8, as amended, requires the nanomaterial composition comprising a core/shell structure of reactive particles wrapped in the hydrophobic polymer.  Although the specification as filed discloses wherein polymers may be added to form a core/shell structure in order to increase colloidal stability in [0037], the specification provides no other description of a core/shell structure, and/or the formation thereof, i.e., as wrapping the reactive particles in the hydrophobic polymer as is now claimed in claim 8.  As such, claim 8 as amended fails to comply with the written description requirement.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 24 recites “wherein the reactive particles have an average particle size of less than about 400 nanometers.”  The instant specification does not define an average particle size of the reactive particles at all; the term “average” is not present in the specification.  Additionally, although stating “wherein the reactive particle is between 1 nm and 1000 microns in size,” such does not positively identify the size as the average particle size.  Furthermore, a size of less than about 400 nanometers encompasses sizes smaller than 1nm, and, therefore, such sizes of less than 1nm, which would fall in the range of less than 400 nanometers are not supported by the specification.  
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 24 recites “an average particle size of less than about 400 nm.” This is a range with an unbounded lower limit, and, therefore, encompasses a size so inconceivably small that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a size of 0.5 nm, 0.005 nm, 0.000005 nm (decreasable ad nauseam), even though these sizes are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5 recites the limitation "the particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim; the Examiner notes, claim 1 previously recites “reactive particles;” however, it is unclear if it is to these such particles Applicant is referring.  Should such be the case, placement of the term -reactive- prior to “particles” is advised.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites “an average particle size of less than about 400 nm.” This is a range with an unbounded lower limit, and, as such, it is unclear as to the extent of average particle sizes Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bousaid et al. (US 4,085,799 – cited previously).
With respect to independent claim 1, Bousaid et al. discloses a nanomaterial composition for reducing the viscosity of an oil (col. 4, l. 62- col. 5, l. 2), the nanomaterial composition comprising: reactive particles (col. 3, l. 14-66) and a solvent (col. 3, l. 6-13; col. 3, l. 67-col. 4, l. 1; col. 4, l. 21-39); wherein the reactive particles are dispersed within the solvent (col. 4, l. 21-22), and wherein the nanomaterial composition reacts with water and oil to lower oil a viscosity of the oil and facilitate extraction of the oil from a body (col. 4, l. 62-col. 5, l. 2).
Bousaid et al. discloses a composition comprising the components as claimed and wherein the reactive particles have a size of 1-20 microns (col. 3, l. 41-66); this size falls within Applicant’s defined range of sizes for the reactive particle used to form the instant “nanomaterial” composition in [0009] of the specification as filed.  As such, the composition of Bousaid et al. is a nanomaterial composition as claimed.  

With respect to independent claim 2, Bousaid et al. discloses a nanomaterial composition for reducing the viscosity of an oil for ease of extracting the oil (col. 4, l. 62- col. 5, l. 2), the nanomaterial composition comprising: reactive particles (col. 3, l. 14-66); a solvent (col. 3, l. 6-13; col. 3, l. 67-col. 4, l. 1; col. 4, l. 21-39); and a polymer (col. 4, l. 1-2); wherein the reactive particles are dispersed within the solvent (col. 4, l. 21-22), and wherein the nanomaterial composition reacts with water and the oil to lower a viscosity of the oil and facilitate extraction of the oil from an underground formation (col. 4, l. 62-col. 5, l. 2).
Bousaid et al. discloses a composition comprising the components as claimed and wherein the reactive particles have a size of 1-20 microns (col. 3, l. 41-66); this size falls within Applicant’s defined range of sizes for the reactive particle used to form the instant “nanomaterial” composition in [0009] of the specification as filed.  As such, the composition of Bousaid et al. is a nanomaterial composition as claimed.  

With respect to dependent claim 3, Bousaid et al. discloses wherein the reactive particles comprises at least one as claimed (col. 3, l. 14-16).
With respect to dependent claim 4, Bousaid et al. discloses wherein the reactive particles comprise size reduced particles reduced in size by a mechanical method (col. 3, l. 14-58) wherein the mechanical method comprises one as claimed (col. 3, l. 16-43, wherein the Examiner notes high shear mixing is disclosed, i.e., blending).
With respect to dependent claim 5, Bousaid et al. discloses wherein the solvent comprises a solvent as claimed (col. 3, l. 5-13, wherein the Examiner notes both hexane and heptane are suggested, as are “any other organic solvent which can prevent the particles from contact with water and oxygen).
With respect to dependent claim 6, Bousaid et al. discloses wherein the nanomaterial composition further comprises a hydrophobic polymer, and wherein the hydrophobic polymer stabilizes the reactive particles dispersed within the solvent (col. 4, l. 1-5, wherein a hydrophobic polymer is disclosed and the polymer stabilizes the dispersion by allowing the particles to remain suspended therein).
With respect to dependent claim 22, Bousaid et al. discloses wherein the body is as claimed (abstract).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8 and new claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bousaid et al..
With respect to dependent claim 7, Bousaid et al. discloses wherein oil soluble or hydrophobic polymeric materials can be added to the hydrocarbon liquid to increase the viscosity so that the particles will remain suspended (col. 4, l. 1-7).  The reference, however, fails to explicitly disclose a melting point of such a polymer.  It is the position of the Office that since Bousaid et al. suggests a hydrophobic polymer material for the same purpose as Applicant, one having ordinary skill in the art would recognize the optimal melting point thereof to employ since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed melting point temperature as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the hydrophobic polymer of Bousaid et al. is used for the same purpose as Applicant, the determination of an optimal polymer melting point would be achievable through routine experimentation in the art.

With respect to dependent claim 8, Bousaid et al. discloses wherein oil soluble or hydrophobic polymeric materials can be added to the hydrocarbon liquid to increase the viscosity so that the particles will remain suspended, as well as wherein materials which are naturally hydrophobic may be used for such purposes (col. 4, l. 1-7).  The reference, however, fails to disclose wherein the nanomaterial composition comprises a core/shell structure of reactive particles wrapped in the hydrophobic polymer as claimed.  Since Bousaid et al. discloses a hydrophobic polymer used to stabilize the particles so that they will remain suspended, thereby increasing the colloidal stability of the composition, i.e., a polymer capable of the same purpose as Applicant, the hydrophobic polymer of Bousaid et al. would be expected to act in the manner as claimed, i.e., wrap the reactive particles so as to form a core/shell structure.  If there is any difference between the wrapping of the hydrophobic polymer around the reactive particle as a core/shell structure in the composition of Bousaid et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to new claim 24, Bousaid et al. discloses wherein it is imperative the particle size of the reactive particles is sufficiently small so that the particles will pass freely through the injection well equipment and at least major flow channels of the formation; it is further noted wherein it is especially preferred to provide for an average particle size in the lower part of a 1-20 micron range (col. 3, l. 14-43), wherein 1-2 microns is further noted (claim 3), i.e., 1000 nm.  Although silent to an average particle size of less than about 400 nm, one having ordinary skill in the art would recognize in grinding the particles of Bousaid et al., and knowing that the smaller sizes are preferred, suitable sizes for use based on the injection well equipment used so that the particles are of sufficient size to pass therethrough unimpeded to their desired location in the formation.  Additionally, one would recognize the instantly claimed size range through routine optimization since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  The instant specification fails to determine the instantly claimed average particle size as critical and further suggests even using sizes overlapping those disclosed by Bousaid et al.  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed average particle size as critical and it is unclear if any unexpected results are achieved by using such.  Since the specification does define the instant reactive particles suitable for use in the invention to encompass a size range that includes the sizes disclosed by Bousaid et al. for the same purpose, the determination of an optimal average particle size would be achievable through routine experimentation in the art.
Claims 7 and 8 are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Bousaid et al. as applied to claim 6 above, and further in view of Choudhary et al. (WO 2014/209446 A1 – cited and provided previously).
With respect to claims 7 and 8, Bousaid et al. discloses the composition as set forth above with respect to claim 6.  The reference, however, fails to explicitly disclose wherein the polymer has a melting point as claimed, as well as wherein the nanomaterial comprises a core/shell structure of reactive particles wrapped in the hydrophobic polymer.
Choudhary et al. teaches compositions used for creating an exothermic reaction within an underground formation wherein a reactive particle is used; such a particle is released downhole upon reaching a specified temperature so as to react at such a location.  Polymeric material is used that can release the encapsulated reactant, i.e., form a shell structure around the reactive particle core, and examples thereof include those having low melting points such as 49 degrees Celsius ([0151]; [0160]).  As such, it would have been obvious to one having ordinary skill in the art to try encapsulating the reactive particles of Bousaid et al., thereby wrapping the reactive particles in the hydrophobic polymer, as taught by Choudhary et al. in order to prevent any premature reaction thereof at a location other than that which is intended to be treated, and, in doing so, to use a polymer having a melting point as suggested by Choudhary et al., i.e., “about” 50 degrees Celsius, in order to allow for the release of the polymer at an intended location in the formation.
Response to Arguments
Applicant’s arguments and amendments made with respect to the 35 USC 112(b) rejections as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112(b) rejections as set forth therein have been withdrawn. 
Applicant's arguments with respect to the prior art rejections as set forth in the previous office action have been fully considered but they are not persuasive. 
Applicant notes the instant amendments made to each of independent claims 1 and 2 and asserts Bousaid teaches a particle size in the range of 1-20 micrometers, and, therefore does not teach or suggest a nanomaterial composition as claimed.
The Examiner respectfully disagrees.  First, it is noted, instant independent claims 1 and 2 do not define a particular size with regard to the nanomaterial composition and/or to what component such a “nanomaterial” composition pertains.  Second, based on the specification as filed, it appears a nanomaterial composition is intended to be the composition defined by [0009], wherein a reactive particle is included having a size between 1 nm and 1000 microns.  It is noted the size range disclosed by Bousaid et al. falls within this range.  Lastly, the size of the particles in Bousaid et al., including the preferred size of 1 micron, can be expressed in nanometers, and is equivalent to 1000 nanometers, thereby providing for a “nanomaterial” composition.  As such, the rejection is maintained.
Should Applicant choose to define a particular size as required for the composition to be a nanomaterial composition, Applicant is invited to add such to the independent claims.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Since Applicant has provided no further arguments with respect to the remaining limitations of the claims, the rejections thereof are maintained on the grounds of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/27/22